IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  October 29, 2007
                                No. 06-41602
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

v.

BERNARDO SANCHEZ,

                                            Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:06-CR-576-3


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Bernardo Florentino Sanchez appeals the sentence following his guilty-
plea conviction for a 2006 charge of possession with intent to distribute over
1,000 kilograms of marijuana.1      He argues that his 220-month guideline

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
       Sanchez was indicted on three charges in separate proceedings in 2003
and 2006: possession with intent to distribute in excess of 100 kilograms of
marijuana, possession with intent to distribute in excess of 1,000 kilograms of
marijuana, and failure to appear. The district court considered all three of these
charges during sentencing and set a base offense level of 32 based on the total
                                   No. 06-41602

sentence, to run concurrently with another 220-month sentence for possession
with intent to distribute over 100 kilograms of marijuana, violates United States
v. Booker, 543 U.S. 220 (2005), and is unreasonable because it “reflects the
mechanical application of the guideline which placed . . . [his] guidelines range
at an extremely high level” by adding the quantities of marijuana from two
separate indictments. This court may presume, consistent with Booker, that a
sentence within a properly calculated advisory guideline range is reasonable.
See Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United States v. Alonzo,
435 F.3d 551, 554 (5th Cir. 2006). The record reflects that the district court
considered Sanchez’s arguments, the recommendation of the presentence report,
the applicable guideline range, and the factors set forth in 18 U.S.C. § 3553(a).2
Because the district court exercised its “discretion to impose a sentence within
a properly calculated Guideline range,” Alonzo, 435 F.3d at 554, the sentence
is presumptively reasonable, and we may infer that the district court considered
all of the factors for a fair sentence set forth in the Guidelines. See id.; Rita, 127
S. Ct. at 2462-70; United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005).


quantity of marijuana involved in the charges (1,438.49 kilograms). The district
court, based on the recommendation of the presentence report, assessed a total
offense level of 37 following enhancements for commission of a second drug
offense after bring released for an earlier drug offense and for obstruction of
justice. Sanchez appealed his sentence for the over 100-kilogram charge
(5:03CR00264-001) and the over 1,000-kilogram charge (5:06CR00576-003).
      2
         The district judge discussed, among other factors, how Sanchez had
committed “two very serious offenses related to drugs, and then of course we also
have the failure to appear”; how “when the defendant absconds, as [Sanchez] did
in this case, it brings [the] whole system to a stop and there is no justice . . . .”;
how “when you look at the overall picture, it is a serious offense”; and how “some
of the other considerations that the court has to take into account have to do
with . . . deterrence . . . [and when others] continue to engage in the same
conduct as you have . . . they end up getting a sentence for the two cases that
basically is the same as they would have gotten for just one case . . . in that
situation there is really no incentive to stop from engaging in that kind of
behavior . . . .”

                                          2
                                   No. 06-41602

      Sanchez also argues that his sentence is unreasonable because the district
court failed to properly assess the factors set forth in § 3553(a), stating that “the
court gave no indication that any of the § 3553(a) factors – other than the
advisory guidelines – particularly influenced its selection of sentence.” There is
nothing to indicate that the district court failed to consider these factors. The
court explicitly discussed deterrence; the seriousness of the offenses and the
circumstances in which they were committed; and the court’s discretion to
sentence Sanchez to a shorter term.3 The judgment of the district court is
AFFIRMED.




      3
        See supra note 2. The court also stated: “I recognize that I have
discretion to sentence you to something less than [the sentencing range that we
have arrived at here] . . . And I do recognize that considering that before these
offenses were committed, that you didn’t have a prior criminal history . . . But
here we have you engaging in this type of criminal conduct when you know that
you have a pending criminal case for the exact same type of conduct.”

                                         3